                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES--GENERAL


Case No. CV 19-1173-GW (JPRx)                     Date: October 4, 2019
Title: Steve Siebold v. Wendy Keller et al.
============================================================
DOCKET ENTRY: Order Taking Settlement Conference off Calendar and
Ordering Parties to Show Cause
===========================================================
PRESENT:
                    HON. JEAN P. ROSENBLUTH, MAGISTRATE JUDGE
                           Bea Martinez                             n/a
                           Deputy Clerk                       Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANTS:
      None present                                                  None present

PROCEEDINGS: (IN CHAMBERS)

        On July 8, 2019, the District Judge ordered the parties to hold a settlement
conference with the Magistrate Judge no later than October 18. The parties did not
contact the Magistrate Judge to schedule the conference until more than two months
later, at which time she had few available dates remaining. She scheduled the
conference for October 11 and issued a settlement-conference order, requiring the parties
to follow certain steps in preparation for the conference. The order specifically required,
in paragraph 3, the “physical presence” of every party or, if a party is “a corporate or
governmental entity, of an authorized and knowledgeable representative of the
[attorney’s] client.” It also, in paragraph 11, required the parties to submit settlement-
conference statements to the Magistrate Judge seven days in advance of the conference.
On September 24, 2019, the Magistrate Judge rescheduled the conference for October
10 at the parties’ request, notifying them that settlement-conference statements were now
due October 3.

      The deadline for those statements has passed, and although Plaintiff complied and
submitted the required statements, Defendants did not, nor have they sought an extension
of time to do so. Moreover, in Plaintiff’s statement, he indicates that “his wife and
business manager” will attend the settlement conference in his place, allegedly
“[p]ursuant to Section 3” of the settlement-conference order. (Pl.’s Settlement Conf.

MINUTES FORM 11                                                 Initials of Deputy Clerk:bm
CIVIL-GEN
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES--GENERAL


Case No.:    CV 19-1173-GW (JPRx)                                         October 4, 2019
             Siebold v. Keller                                                    Page 2

-----------------------------------------------------------------


Statement at 6.) But as indicated, that section requires the personal presence of
individual clients and allows representatives with full settlement authority only for entity
parties. Plaintiff’s representation that he is complying with paragraph 3 of the Court’s
order is disingenuous in that his counsel previously requested, under paragraph 7 of the
settlement-conference order, that Plaintiff be allowed to appear by phone and the Court
denied the request. Plaintiff, who alleges in the Complaint that he regularly travels
“nationally and internationally” (see, e.g., Compl. ¶ 20), chose to file this lawsuit in the
Central District of California and must meet his obligations to prosecute it here, even
when it is inconvenient for him.

    Accordingly, the Court VACATES the October 10 settlement conference and
ORDERS as follows:

       1) No later than seven days from the date of this order, each party must show
cause in writing why he or she should not be sanctioned $250 for failing to comply with
the Court’s settlement-conference order.

       2) No later than seven days from the date of this order, the parties must seek from
the District Judge an extension of the time for holding a settlement conference, attaching
to the filing a copy of this minute order. The Magistrate Judge does not have any
available time for a settlement conference from October 12 to 18.




MINUTES FORM 11                                                  Initials of Deputy Clerk:bm
CIVIL-GEN
